Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of CHINA 201610979485.2 filed November 4, 2016.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/6/2019, 8/29/2019, 10/24/2019, 9/29/2020 and 4/1/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Objections
Claims 1, 9 and 17 are objected to because of the following informalities:  
Claim 1, 9 and 17 recites “and/or core network devices " in line 13. It is recommended to replace the operator “/” with words.  

Claims 2-8, 10-16, and 18-20 are also objected to since they are dependent on the objected base independent claims 1, 9 and 17, respectfully as set forth above.  
Appropriate correction is required.


Notice re prior art available under both pre-AIA  and AIA 




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6-7, 9-12, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP462 et al. (HUAWEI: "Support of Network Slice Discovery", 3GPP DRAFT; R3-162462, 6 October 2016, IDS submitted 8/29/2019),  and further in view of 3GPP799 ("3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on Architecture for Next Generation System (Release 14)", 3GPP STANDARD; 3GPP TR 23.799, 31 October 2016, IDS submitted 8/29/2019).

As per claim 1, 3GPP462 disclose An inter-network change method, comprising: 
obtaining, by a terminal, second network slice information from a first network, wherein the second network slice information comprises information about a second network slice in a second network (see section 2.2, "the RAN provide the slice(s) availability including its supported slices and even its neighboring RAN node/cell to the UE via air interface in advance"); 
sending, by the terminal, a request message to the second network (see section 2.3, "announcement of slice availability ... enables the UE to perform network/cell selection and to initiate 
wherein the first network and the second network have different access network devices (see section 2.2, neighboring RAN node, with different access network devices).

3GPP462 however does not explicitly disclose wherein the request message carries the second network slice information, and wherein the request message is for the terminal to request to be registered with or to be handed over to the second network and receiving, by the terminal, an accept message from the second network, wherein the accept message carries network slice information accepted by the second network, wherein the network slice information accepted by the second network comprises a part or all of the second network slice information.  

3GPP799 however disclose wherein a request message carries the second network slice information (see page 466, section 8.1, point 2.c,  "the UE stores NSSAI for the ID of the PLMN that the UE accesses, the UE provides NSSAI in RRC and NAS. The NSSAI indicates the slice/service type(s)"), and wherein the request message is for the terminal to request to be registered with or to be handed over to the second network (see page 467, point 7, handover a UE from a slice in NC to a DCN in EPC), and
receiving, by the terminal, an accept message from the second network, wherein the accept message carries network slice information accepted by the second network, wherein the network slice information accepted by the second network comprises a part or all of the second network slice information (see page 467, "the serving PLMN may return an Accepted NSSAI that the UE stores for the PLMN ID of the serving PLMN"), and wherein the first network and the second network have different access network devices and/or core network devices (see page 467, point 7, handover a UE from a slice in NC to a DCN in EPC).  


As per claim 2, the combination of 3GPP462 and 3GPP799 disclose the method according to claim 1.

3GPP799 further disclose  wherein mapping information between first network slice information and the second network slice information is pre- configured on the terminal, and wherein the first network slice information comprises information about a first network slice in the first network (see page 467, point 7, one-to-one mapping between slices and DCN).  
Motivation same as claim 1,

As per claim 3, the combination of 3GPP462 and 3GPP799 disclose the method according to claim 1.

3GPP462 further disclose wherein obtaining, by the terminal, the second network slice information from the first network comprises: obtaining, by the terminal, the second network slice during a procedure of registering or establishing a session with the first network (see section 2, the core network assign a default or common network slice in the camped cell to the UE during initial attach procedure).  

As per claim 4, the combination of 3GPP462 and 3GPP799 disclose the method according to claim 1.

3GPP462 further disclose determining, by the terminal, the second network slice information to which first network slice information is mapped, wherein the first network slice information comprises: information about a first network slice in the first network; and obtaining, by the terminal from system information broadcast by the first network, the second network slice information to which the first network slice information is mapped (see section 2.3, announcement of slice availability ... Minimum system information (SI) are be broadcasted periodically ).  

As per claim 6, the combination of 3GPP462 and 3GPP799 disclose the method according to claim 1.

3GPP462 further disclose wherein the second network slice is a network slice used after a session is changed from the first network to the second network (see section 2.2, when the UE handover is triggered, the source node/cell is aware of slice(s) availability of neighbors for on-going slice service continuity of the UE).  

As per claim 7, the combination of 3GPP462 and 3GPP799 disclose the method according to claim 1.

3GPP462 further disclose wherein the request message further carries a session identifier that is used to identify a session, and wherein the session is changed from the first network to the second network (see section 2.2, when the UE handover is triggered, the source node/cell is aware of slice(s) availability of neighbors for on-going slice service continuity of the UE) and;
3GPP799 further disclose wherein the session is changed from the first network to the second network (see section 8.1,  handover a UE from a slice in NGC to a DCN in EPC, and UE need to be able to associate an application with one out of multiple parallel established PDU sessions, and different PDU sessions  belong to different slices).  



As per claim 9, claim 9 is rejected the same way as claim 1. 3GPP462 further disclose  An inter-network change apparatus (see Fig.1, RAN A), comprising:, processor (see Fig.1, RAN A with a CPU/a processor) configured to obtain second network slice information from a first network (see Fig.1, RAN A), wherein the second network slice information comprises information about a second network slice, in a second network (see Fig.1, RAN B); a transmitter (see Fig.1, see Figure 1, RAN A, with a transmitter for communicating with RAN b and RAN C).

As per claim 10, claim 10 is rejected the same way as claim 2.

As per claim 11, claim 11 is rejected the same way as claim 3.

As per claim 12, claim 12 is rejected the same way as claim 4.

As per claim 13, claim 13 is rejected the same way as claim 5.

As per claim 14, claim 14 is rejected the same way as claim 6.

As per claim 15, claim 9 is rejected the same way as claim 7.



 
As per claim 17, claim 17 is rejected the same way as claim 1. 3GPP462 further disclose A communication device (see Fig.1, RAN A), comprising: a processors (see Fig.1, RAN A with a CPU/a processor); and a memory configured to store a program instruction (see Fig.1, RAN A with memory for storing a program instructions).

As per claim 18, the combination of 3GPP462 and 3GPP799 disclose the communication device according to claim 17.

3GPP462 further disclose wherein the 536587-v2/4657-660008Atty. Docket: 4657-66000 (85223332US06) communication device is configured to obtain the second network slice information from the first network, by obtaining, the second network slice during a procedure of registering or establishing a session with the first network (see section 2, the core network assign a default or common network slice in the camped cell to the UE during initial attach procedure).  

As per claim 19, the combination of 3GPP462 and 3GPP799 disclose the communication device according to claim 17.

3GPP462 further disclose wherein the second network slice is a network slice used after a session is changed from the first network to the second network (see section 2.3, when UE handover the source node/cell is aware of slices availability of neighbors for on-going slice service continuity of the UE {a session is changed}, neighbors exchange slices availability on the interface connecting two nodes between gNBs / changed from the first network to the second network).
 As per claim 20, the combination of 3GPP462 and 3GPP799 disclose the communication device according to claim 17.

3GPP462 further disclose wherein the first network comprises 4 Generation (4G) network and the second network comprises a 5 Generation (5G) network, or vice versa (see page 4, a RAN informs the slices availability to the UE and to the neighbor gNB / 5 Generation (5G) network and LTE eNB/4 Generation (4G) network.   

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP462 et al. (HUAWEI: "Support of Network Slice Discovery", 3GPP DRAFT; R3-162462, 6 October 2016, IDS submitted 8/29/2019), in view of 3GPP799 ("3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on Architecture for Next Generation System (Release 14)", 3GPP STANDARD; 3GPP TR 23.799, 31 October 2016, IDS submitted 8/29/2019), and further in view of Salkintzis (US Pub. No.:2018/0249530).

As per claim 5, the combination of 3GPP462 and 3GPP799 disclose the method according to claim 1.



Salkintzis however disclose wherein an accept message further carries third network slice information to which the network slice information accepted by the second network is mapped, and wherein the third network slice information is comprises information about a third network slice, in the first network (see Fig.1, para. 0084, 0128, a first network slice 145 is optimized for mobile broadband services (high data rate, medium latency), a second network slice 145b may be optimized for autonomous driving (low latency, high reliability), and a third network slice 145c may be optimized for massive IoT/MTC (low mobility, low data rate). Each optimized service provided by a network slice 145 corresponds to an application category. Further, two or more of the network slices 145 are optimized for the same application category (e.g., the mobile core network 140 includes multiple instances of a network slice 145 optimized for a particular application category), also see Fig.6, Fig.7, para. 0140-0143, a second application running on the UE 402 also request to send a data packet and the category selection policy 504 may determine a different application category parameter 421 from the application 404. In such embodiments, the UE 402 will request a second network connection, the second network connection being to a second network slice 145b that supports (e.g., is optimized to support) the application category indicated in the different application category parameter 421. Accordingly, the UE 402 may end up being attached to two different network slices 145 and having two different IP connections, as discussed below with reference to FIG. 7, see also para. 0148-0151, where more than one connected MME supports the indicated application category, selecting 616 the MME includes selecting one of the supporting MMEs based on MME capacity, MME overload conditions, or other suitable criteria, and as illustrated in FIG. 6, the eNB 416 selects the MME-a in the Slice B 606 based on the indicated application category).  
.

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Salkintzis (US Pub. No.:2018/0324576) – see para. 0100-0102, “Accordingly, the UE 405 sends 645 an Additional Attach Request message to the RAN 505 in order to attach for Usage Class Z. The Additional Attach Request message is used to attach to an additional (e.g., second, third, etc.) network slice instance after the UE 405 is already attached to a primary network slice (here the first network slice instance 510). Similar to the Initial Attach Request message, the Additional Attach Request message includes a parameter specifying the required usage class, here Usage Class Z. Note that the UE 405 does not know (and does not need to know) which network slices support the Usage Class Z. Rather, the UE 405 relies on the RAN 505 to know which network slices support the various usage classes”.
Wang (US Pub. No:2019/0239156) – “FIGS. 8-9 --Third Network Slice Selection Solution, FIG. 8 illustrates a further possible cellular network logical architecture that may support network slice selection, while FIG. 9 illustrates possible signal flow procedure details associated with the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469